DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 13-14 and 17-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 13:
(i)  In line 5, the limitation of “a comparative ethylene interpolymer product” lacks definition, which renders the instant claim indefinite.
Claim 14:
(i) the use of symbols “X(R6)” in Formula (I) is improper, X and R6 should be represented by a single symbol of X or R6, and the definitions of X and R6 should be combined according.
(ii) In line, term such as “may be” introduces uncertainty to the claim and should be replaced with “are”.
Claim 17:
(i) In the ethylene interpolymer, the α-olefin comonomer cannot be “0” mole percent.
Allowable Subject Matter
The instant application is a divisional application of SN15/805,268, now US 10/995,166 wherein the claims are directed to an ethylene interpolymer product.  The instant claims are directed to a film comprising an ethylene interpolymer product substantially identical to the ethylene interpolymer product claimed in US 10/995,166.  The closest prior art, Hasegawa et al. (US 6,313,240) cited in the parent application, exemplifies a few ethylene-hexene copolymers prepared by a solution copolymerization process in the presence of catalyst composition comprising a hafnium metallocene complex which is identical to that is used in Applicant’s Examples disclosed in the Specification; however, Hasegawa does not disclose the dimensionless long chain branching factor (LCBF) and the dimensionless unsaturation ratio (UR) of the ethylene copolymer. It is noted that ethylene-octene interpolymer products are prepared in the Examples of the instant application, thus, Hasegawa’s ethylene-hexene copolymers of Examples 5-7 are not expected to have identical or substantially identical LCBF and UR to those of the ethylene-octene interpolymer products of Applicant’s Examples. Therefore, the subject matter of the instant claims are deemed to be novel and nonobvious over the cited prior art.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Caixia C. Lu whose telephone number is (571)272-1106. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Choi Ling Sui can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


C CAIXIA LU
Primary Examiner
Art Unit 1763



/Caixia Lu/
Primary Examiner, Art Unit 1763